ORDER
The Court having considered the petition of Allan J. Culver, Jr. to terminate the indefinite suspension imposed upon him and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 12th day of February, 2003,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby. GRANTED, and the petitioner Allan J. Culver, Jr. is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Allan J. Culver, Jr. upon the register of attorneys entitled to practice law in this State and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.